Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	 Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

4.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et. al.  (US 20050163048 A1)  hereinafter referred as Arora in view of Pruden et al, (US 20180048691 A1)  hereinafter referred as Pruden.

Regrading claim 1, Arora discloses an access point device of a network for providing throttling management  (Figs. 2 and 3, i.e. gateway 300) comprising:
a memory storing one or more computer-readable instructions (para. [0074] and Fig 9, memory); and
a processor configured to execute the one or more computer-readable instructions (para. [0074] and Fig. 9) to:  
receive a request for an asset from a client device (para. [0005] upon receiving a frame, the gateway examines whether the user is entitled to transmit more traffic based on what is left of the CIR.  Further, [0032] The gateway 213 also utilizes a Flow Control Meter (FC Meter) 307 to track latencies of the buffers 303…the CIR based throttling logic 301 reduces the bandwidth available to the user requesting the content by limiting use (i.e., “throttling”) of the outroutes according to CIR levels);
determine a throttling factor based, at least in part, on a throttling configuration (para. [0005] the gateway examines whether the user is entitled to transmit more traffic based on what is left of the CIR. If the user has not exceeded the allocated CIR, then a corresponding CIR queue is identified for a Class of Service (CoS) associated with the traffic. The gateway then determines whether the particular CIR queue has space available. If the CIR queue can accommodate the frame, then the frame is queued. However, if the CIR queue is full, then a frame is removed from the CIR queue.  In addition, [0046]-[0048] The throttling logic 301 monitors data throughput from the users via the Flow Control Meter 305, and periodically calculates a throttling value that is applied to all users' “buckets” and moves users into soft, hard or discard transmission states. Thus, the throttling value is calculated based on the value of the Flow Control Meter 305…[0048] the throttling logic 301 compares the users' bucket depths to the new threshold throttling values, placing such users into the suitable throttle states as appropriate, per steps 507-517. Specifically, the throttling logic 301 determines, as in step 507, whether the DTHR threshold has been exceeded; if so, the user is placed in the Discard Throttle state 407, whereby packets are dropped (step 509). If the DTHR threshold has not been exceeded, the throttling logic 301 checks, as in step 511, whether the HTHR threshold has been crossed, in which case the user is placed into the Hard Throttle state 405. In this state 405, the user's available bandwidth is limited accordingly, per step 513. If the bucket depth of the user is below the HTHR threshold, the throttling logic 301 determines whether the STHR threshold is exceeded (step 515), thereby placing the user into the Soft Throttle state 403, such that the user's bandwidth usage is adjusted accordingly, per step 517);
queue the request based on the throttling factor (para. [0039] each throttling state is associated with a CIR level, the user in a particular throttling state cannot transmit beyond the allowed CIR level for that state. The logic 301 queues up incoming packets from the application server 217, in the buffers 303. The buffers 303 can be managed as uplink queues, CIR queues, and transmission buffers. The logic 301 takes these incoming packets from a CIR queue and places them on the an uplink queue. The CIR Left value for each user is set either by the logic 301 on the arrival of the first packet or before moving queued up data from the CIR queues to the uplink queues. Further, each class of service is mapped into a corresponding outroute priority. This outroute priority is a priority assigned to a frame inside the gateway 300 that is used to identify the uplink queue 605 that will be used to hold frames for this CoS for this user and also to logically partition the transmission buffers 607 into different priorities); and
Arora discloses claim 1 as recited above. Arora may not explicitly disclose send the request to a service provider based, at least in part, on the queueing.
However, Pruden discloses send the request to a service provider based, at least in part, on the queueing (para. 0015] managing network performance by assigning packets to a buffer priority queue for transmission by devices across a network. A device upstream of a gateway may prioritize traffic by sending prioritization settings (e.g., prioritizing gaming data, video data, etc.) to downstream devices. In many instances, routing devices prioritize packets for transmission by assigning the packets to one of a number of buffer queues, which then buffer received packets for output. Packets in the highest priority buffer queues may be transmitted before packets in the lower priority buffer queues. For example, all packets in a highest priority buffer queue may be transmitted before any packets in a lower priority buffer queue may be allowed to be transmitted. In another example, a device may transmit multiple packets in a higher priority buffer queue for every packet in a lower priority buffer queue. Further [0029]  The requesting device 330 may be a device that initiates a request for a content item. The requesting device 330 may be a computing device 200. The requesting device 330 may be a laptop computer, desktop computer, set top box, entertainment console, tablet, mobile device, server, workstation, and/or any device that may request content items from an upstream server. The requesting device 330 may initiate a request for a content item automatically or in response to input from a user. After initiating the request, the requesting device 330 may receive the requested content item from the content server 310).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Arora and include send the request to a service provider based, at least in part, on the queueing as taught by Pruden. The motivation for doing so would have been in ordered to allow device to adjust buffer priorities and accompanying performance metrics, so that the performance metrics for the device continue to be satisfied, while impact on overall performance for a network is mitigated due to compensation by other devices.

Regarding claim 2,  claim 1 is incorporated and Arora further discloses
wherein the processor is further configured to execute the one or more instructions to: request the throttling configuration from a network resource (para. [0024] Fair access to the network resources are ensured by a throttling mechanism that selectively limits the available bandwidth to various users based on a Committed Information Rate (CIR) stemming, for example, from Service Level Agreements (SLAs) of the respective users.  Committed Information Rate (CIR) defines a bandwidth (expressed in bits per second) associated with a logical connection in a permanent virtual circuit (PVC). For example, if the CIR for a user is set to 1 Mbit/s, then that user will consistently receive 1 Mbit/s if that user has an offered load to generate at least that much traffic. Also, the user will not receive traffic above 1 Mbit/s. In addition, [0032] Based on the Flow Control Meter 305, the CIR based throttling logic 301 reduces the bandwidth available to the user requesting the content by limiting use (i.e., “throttling”) of the outroutes according to CIR levels, thereby limiting more and more heavily active users as the system 200 becomes heavily loaded).

Regarding claim 3,  claim 1 is incorporated and Arora further discloses, wherein the throttling configuration comprises at least one of a throttling management parameter and a throttling management profile (para. [0043] The throttling capacity can be enabled/disabled by a configuration parameter stored in the FAP profile. [0055] there is a limit on the number of packets that can be queued up in the CIR queues 603. Once this limit is reached, frames are dropped from the queue 603 to make space for the incoming frames. The maximum number of packets that can be put on a CIR queue 603 is defined by a configuration parameter (Table 1). The CIR queue length can correspond to the peak unthrottled CIR for a user. A configuration parameter, which corresponds to each CIR queue 603a-603f, is defined for the maximum number of packets that can be put on that queue. Further, another configuration parameter, which can be included in the Fair Access Policy (FAP) profile, defines whether to drop frames from the rear or front of a CIR queue 603 in case the queue length limit is reached. [0070] when a packet is removed from the CIR queue 603, the logic 301 checks, as in step 813, whether the packet has been queued up for more than a configurable amount of time (i.e., “stale”), and if so the packet is discarded (per step 815). The maximum time for which a packet can remain queued up in a CIR queue is defined as a part of the FAP profile. The FAP profile, for example, can specify six configuration parameters, one for each class of service, which will define the staleness limits (Table 1)).
Regarding claim 4,  claim 3 is incorporated and Arora further discloses, wherein the throttling management profile is associated with any of one or more users, one or more applications, one or more network devices, or a combination thereof (para. [0005] The throttling utilizes a Flow Control Meter to track the load (e.g., outroutes) for regulating bandwidth that is made available to the users. The CIR based throttling mechanism imposes, for example, the following transmission states on the users of the communication system, in order of severity of bandwidth limitation: a Non-throttled state, a Soft Throttle state, a Hard Throttle state, and a Discard Throttle state. The CIR based throttling mechanism can be implemented in a gateway of a satellite communication system to regulate traffic to a user according to the current transmission state, in which the throughput cannot exceed the CIR level of the user. Upon receiving a frame, the gateway examines whether the user is entitled to transmit more traffic based on what is left of the CIR. If the user has not exceeded the allocated CIR, then a corresponding CIR queue is identified for a Class of Service (CoS) associated with the traffic. Further, [0032] The gateway 213 also utilizes a Flow Control Meter (FC Meter) 307 to track latencies of the buffers 303, which reflect the load on the outroutes 307. Based on the Flow Control Meter 305, the CIR based throttling logic 301 reduces the bandwidth available to the user requesting the content by limiting use (i.e., “throttling”) of the outroutes according to CIR levels, thereby limiting more and more heavily active users as the system 200 becomes heavily loaded).

Regarding claim 6,  claim 1 is incorporated and Arora further discloses wherein the processor is configured to execute one or more further instructions to: determine that throttling management is enabled (para.  [0043] The throttling capacity can be enabled by a configuration parameter stored in the FAP profile. [0055] there is a limit on the number of packets that can be queued up in the CIR queues 603. Once this limit is reached, frames are dropped from the queue 603 to make space for the incoming frames. The maximum number of packets that can be put on a CIR queue 603 is defined by a configuration parameter (Table 1). The CIR queue length can correspond to the peak unthrottled CIR for a user. A configuration parameter, which corresponds to each CIR queue 603a-603f, is defined for the maximum number of packets that can be put on that queue. Further, another configuration parameter, which can be included in the Fair Access Policy (FAP) profile, defines whether to drop frames from the rear or front of a CIR queue 603 in case the queue length limit is reached).

Regarding claim 7,  claim 1 is incorporated and Arora further discloses wherein the processor is configured to execute one or more further instructions to: determine that a queue length supports queueing the request based on the throttling factor (para. [0055]-[0058] there is a limit on the number of packets that can be queued up in the CIR queues 603. Once this limit is reached, frames are dropped from the queue 603 to make space for the incoming frames. The maximum number of packets that can be put on a CIR queue 603 is defined by a configuration parameter (Table 1). Further, another configuration parameter, which can be included in the Fair Access Policy (FAP) profile, defines whether to drop frames from the rear or front of a CIR queue 603 in case the queue length limit is reached. The CIR queue length limit for CIR queues is defined by configuration parameters in the FAP profile. In an exemplary, the following formula can be used to configure the CIR queue length limits for the CIR queues 603: CIR queue length (in number of packets)=Scale UpFactor*(unthrottled throughput*1000*RTT))/(PacketSize*8)).

Regarding independent claim 8, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. 
Regarding claim 9, claim 8 is incorporated. Claim 9 corresponds to claim 2 and is therefore reject for similar reasoning.
Regarding claim 10, claim 8 is incorporated. Claim 10 corresponds to claim 3 and is therefore reject for similar reasoning.
Regarding claim 11, claim 10 is incorporated. Claim 11 corresponds to claim 4 and is therefore reject for similar reasoning.
Regarding claim 13, claim 8 is incorporated. Claim 13 corresponds to claim 6 and is therefore reject for similar reasoning.
Regarding claim 14, claim 8 is incorporated. Claim 14 corresponds to claim 7 and is therefore reject for similar reasoning.
Regarding independent claim 15, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Arora further discloses a non-transitory computer-readable medium storing one or more instructions (para. [0076] and see also Fig. 9)
Regarding claim 16, claim 15  is incorporated. Claim 16 corresponds to claim 2 and is therefore reject for similar reasoning.
Regarding claim 17, claim 15 is incorporated. Claim 17 corresponds to claim 4 and is therefore reject for similar reasoning.
Regarding claim 19, claim 15 is incorporated. Claim 19 corresponds to claim 6 and is therefore reject for similar reasoning.
Regarding claim 20, claim 15  is incorporated. Claim 20 corresponds to claim 7 and is therefore reject for similar reasoning.


6.	Claims 5,12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et. al.  (US 20050163048 A1)  hereinafter referred as Arora in view of Pruden et al, (US 20180048691 A1)  hereinafter referred as Pruden and further in vies of Fidone  et al. (US 20170357756 A1) hereinafter referred as Fidone.

Regarding claim 5, claim 1 is incorporated and Arora  discloses queuing the request base on the throttling factor as recited in claim 1 above.   Arora in view of Pruden may not explicitly disclose bumping the request by a factor indicated by the throttling factor.
	However, Fidone discloses bumping the request by a factor indicated by the throttling factor (para. [0152] any of the systems of FIGS. 5A-5D and 10A-10C invoke additional features to further improve bandwidth utilization and reduce network load, particularly during peak periods of operation. For example, the HVA client application 508 and HVA server 503 (and the EMR system 504) of FIG. 5A may invoke quality of service protocols that prioritize request and response movement in the system 500… Such a request may, in the system 500, be accorded a higher priority than other requests from the same or other HVA client applications, and the request, therefore, is moved ahead in a queue above pending update requests).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Arora in view of Pruden and include bumping the request by a factor indicated by the throttling factor as taught by Pruden. The motivation for doing so would have been in ordered to prioritize delay sensitive traffic, so as high priority traffic receive the lowest latency. 

Regarding claim 12, claim 8 is incorporated. Claim 12 corresponds to claim 5 and is therefore reject for similar reasoning.
Regarding claim 18, claim 17 is incorporated. Claim 18 corresponds to claim 5 and is therefore reject for similar reasoning.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448